312 F.2d 392
The LIBERTY NATIONAL BANK AND TRUST COMPANY OF OKLAHOMA CITY; and First State Bank, Idabel, Oklahoma, Petitioners,v.BOARD OF GOVERNORS OF the FEDERAL RESERVE SYSTEM, Respondent,First Oklahoma Bancorporation, Inc., Intervenor.
No. 7216.
United States Court of Appeals Tenth Circuit.
December 12, 1962.

V. P. Crowe and William G. Paul, of Crowe, Boxley, Dunlevy, Thweatt, Swinford & Johnson, Oklahoma City, Okl., and Paul D. Lagomarcino, Washington, D. C., for petitioners.
Morton Hollander, Chief of Civil Division, Dept. of Justice, for respondent.
R. C. Jopling, Jr., Oklahoma City, Okl., for intervenor.
Before PICKETT, BREITENSTEIN, and HILL, Circuit Judges.
PER CURIAM.


1
The petition in intervention of First Oklahoma Bancorporation, Inc., is allowed.


2
The motion of the petitioners for a stay of the order of the respondent is denied because the petitioners have not met the conditions which, under the decision in Associated Securities Corporation v. Securities and Exchange Commission, 10 Cir., 283 F.2d 773, must be met before a stay may be granted of an order of an administrative agency.


3
Further consideration of the motion to dismiss is postponed to the hearing of the case on the merits.